Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-14 are pending.  Claim 1 is independent.

Obviousness-Type Double Patenting Rejection
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-8, 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 13-14 of copending Application No. 17/491,996 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Regarding claim 1, all claim limitations are found in co-pending claim 1.  Note that the term “background element” of copending claim 1 in content is a term in the art, which inherently means it has a non-transparent property.  (The following limitations of co-pending claim 1 are not recited in claim 1 of the present application:  the optical module “being movably disposed” and “the optical module and the second light source are disposed on different sides of the background element” (see the very end of co-pending claim 1).

The limitations of claim 2-7 and 10-11 are recited in co-pending claims 2-7 and 13-14, respectively.

	Regarding claim 8, the first limitation is recited at the very end of co-pending claim 1, and the second limitation is recited in claim 8.

4.	Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/491,996 in view of Schweid et al. (US 6122393). 
This is a provisional nonstatutory double patenting rejection.

	Regarding claim 9, copending claim 1 discussed for claim 1 above does not include a transporting mechanism transporting the original past a sheet passage as claimed.   Such a transport mechanism is taught by Schweid (Fig. 18, col. 12, lines 33-56).  Note that “CVT” in “a CVT scanning system” (col. 12, line 39) is a term in the art and stands for constant velocity transporting.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Schweid to provide in the invention of copending claim 1 a transport mechanism as claimed, to automatically move the original document during scanning.

5.	Claims 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/491,996 (reference application) in view of Vincent et al. (US 4870268).
	Regarding claims 12-14, copending claim 1 discussed for claim 1 above does not include the claim limitations of claims 12-14.
	Vincent et al. teaches coating a transparent member (glass plate 60, 62) with a coating layer (50, 52, 54) (Figs. 2-4).  The coating (52, after being coated to glass plate 62), is bonded to the transparent member (60).  The coating (52) is bonded to the transparent member (60).  The coating (52) is considered a thin sheet.  Fig. 4 shows that the coating (54) is light-reflective.  The coating layers (52 and 54) are considered a thin sheet.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Vincent et al. to provide a transparent member between the background element (which is a non-transparent element as discussed for claim 1) and the original document of copending claim 1, as claimed in claim 12, and to provide a non-transparent element in form of a thin sheet and then bond it to the transparent member, as claimed in claim 13, or a non-transparent element in form of a coating layer coated on the transparent member, as claimed in claim 14, in order to provide a non-transparent element in simple and easy manner.

The following rejections are still under Obviousness-Type Double Patenting Rejection but are based on a different copending application, 17/492,193
6.	Claims 1, 2, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 17/492,193 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Regarding claim 1, all claim limitations are found in co-pending claim 1.  Note that copending claim 1 defines “background element” to be one that “reflects the invisible light” (see end of limitation paragraph “a second light source ……”).  (copending claim 1 does not have “contour information”, see the last limitation paragraph).

	The limitations of claims 2 and 10 are found in copending claims 2 and 7, respectively.

7.	Claims 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/492,193 (reference application) in view of Vincent et al. (US 4870268).
	Regarding claims 12-14, copending claim 1 discussed for claim 1 above does not include the claim limitations of claims 12-14.
	Vincent et al. teaches coating a transparent member (glass plate 60, 62) with a coating layer (50, 52, 54) (Figs. 2-4).  The coating (52, after being coated to glass plate 62), is bonded to the transparent member (60).  The coating (52) is bonded to the transparent member (60).  The coating (52) is considered a thin sheet.  Fig. 4 shows that the coating (54) is light-reflective.  The coating layers (52 and 54) are considered a thin sheet.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Vincent et al. to provide a transparent member between the background element (which is a non-transparent element as discussed for claim 1) and the original document of copending claim 1, as claimed in claim 12, and to provide a non-transparent element in form of a thin sheet and then bond it to the transparent member, as claimed in claim 13, or a non-transparent element in form of a coating layer coated on the transparent member, as claimed in claim 14, in order to provide a non-transparent element in simple and easy manner.
Allowable Subject Matter with respect to Prior Art
8.	Claims 1-14 are allowable, provided that the above Obviousness-Type Double Patenting rejections are overcome.
9.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowable over Schweid et al. (US 6122393), the closest prior art of record.
Schweid et al. (US 6122393) (Fig. 18, col. 12, lines 33-56) disclose a non-transparent element (roller 13, which usually is non-transparent), a first light source (9) and a second light source (90).  The second light source (90) is not disclosed to be emitting invisible light required by claim 1 of the present application.  

	Claims 2-14 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior art
10.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schweid et al. (US 6122393), also cited in section 9 above and applied in the rejection of claim 9, (Fig. 18, col. 12, lines 33-56) disclose a non-transparent element (roller 13, which usually is non-transparent), a first light source (9) and a second light source (90).  The second light source (90) is not disclosed to be emitting invisible light required by claim 1 of the present application.  
	Chen et al. (US 2022/0124211 A1, Serial No. 17/491,996)
	Chen et al. (US 2022/0124204 A1; Serial No. 17/492,193)
	Chen et al. (US 2022/0124219 A1, Serial No. 17/487,476, the present application)

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674